Exhibit 10.2
 


AMEREN DEFERRED COMPENSATION PLAN
2008 Document


WHEREAS, Ameren Corporation (“Ameren”) previously established the Ameren
Corporation Deferred Compensation Plan (“Plan”) for certain of its employees;
and


WHEREAS, Ameren previously established the Ameren Corporation Executive
Incentive Compensation Program Elective Deferral Provisions for Members of the
Ameren Leadership Team (“EIC Plan”); and


WHEREAS, effective January 1, 2005, Ameren began administering both the Plan and
the EIC Plan with respect to amounts deferred on and after January 1, 2005 in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”); and


WHEREAS, effective January 1, 2007, Ameren merged the portions of the EIC Plan
into the Plan which relate to post-2004 deferrals and restated the Plan; and


WHEREAS, effective January 1, 2008, Ameren desires to amend the Plan to
incorporate provisions consistent with the final regulations promulgated under
Code Section 409A; and


WHEREAS, with respect to a participant who had any deferral under the Plan or
the EIC Plan after December 31, 2004, Ameren desires to eliminate the “409A
grandfathering” of such participant’s pre-2005 deferrals so that all deferrals
under the Plan and the EIC Plan of such a participant shall be administered in
accordance with Code Section 409A;


NOW, THEREFORE, Ameren hereby clarifies that the provisions of this Plan apply
to all amounts deferred under the Plan and the EIC Plan (pre-2005 deferrals and
post-2004 deferrals) of a participant who made deferrals on or after January 1,
2005, and effective January 1, 2008, the Plan is restated as follows:

 

--------------------------------------------------------------------------------

 







[amerenlogo.gif]




 
 
 
AMEREN DEFERRED COMPENSATION PLAN
2008 Document 
 


 

--------------------------------------------------------------------------------


 
 
 
AMEREN DEFERRED COMPENSATION PLAN
 

 
2008 Document
 

--------------------------------------------------------------------------------


1.  
PURPOSE AND AMENDMENT



 
The purpose of the Ameren Deferred Compensation Plan (“Plan”) is to provide
eligible participants with the opportunity to accumulate capital of up to 50
percent of annual base salary and some or all of the Incentive Awards awarded
pursuant to the Ameren Corporation Executive Incentive Compensation
Program.  Participation in the Plan is voluntary.  The implementation of the
Plan will provide Ameren Corporation and its subsidiaries (“Ameren”) with the
means to attract and retain key employees by offering a competitive salary
deferral program.  The Plan is administered by the Ameren Services Company
(“Company”).



2.  
DEFINITIONS



 
Certain words and phrases are defined when first used in later paragraphs of the
Plan.  In addition, the following words and phrases when used herein, unless the
context clearly requires otherwise, shall have the following respective
meanings:



A.  
Ameren:  As used herein shall mean Ameren Corporation and its subsidiaries.



B.  
Board:  The Board of Directors of Ameren Corporation.



C.  
Company:  As used herein shall mean Ameren Services Company, as agent for Ameren
and as administrator of the Plan.



D.  
Deferral Account:  Book entries reflecting each Participant’s Deferred Amounts
and Interest credited thereon pursuant to the provisions of Section 6.  A
separate Deferral Account shall be maintained for each Deferral Commitment
commenced hereunder.



E.  
Deferral Commitment:  The sum of the Salary and Incentive Award deferrals to
which the Participant obligates himself pursuant to the provisions of Section 4.



F.  
Deferred Amount:  The amount of Salary and Incentive Award which a Participant
elects to defer pursuant to the provisions of the Plan.



G.  
Effective Date:  January 1, 2008, as restated and amended from time to time.



H.  
Incentive Award:  The portion of an incentive award awarded to an officer,
executive or other employee of Ameren pursuant to the provisions of the Ameren
Executive Incentive Compensation Program which is deferred pursuant to the
provisions of the Plan.

 
 
Page 1

--------------------------------------------------------------------------------



 
I.  
Interest:  The amount of interest which a Participant shall be deemed to earn on
his Deferred Amounts and which shall be credited to his Deferral Account as
determined pursuant to Section 7.



J.  
Participant:  Any person eligible to participate in the Plan pursuant to Section
3 who elects or has elected to defer a portion of his salary pursuant to the
provisions of the Plan.



 
For purposes of Sections 8 and 9, a Participant who transfers employment to any
subsidiary of Ameren Corporation or other entity in which Ameren Corporation has
a twenty percent (20%) or greater ownership interest shall be deemed not to have
terminated employment as long as such Participant is an employee of such a
subsidiary or entity.  However, such individual shall be eligible to continue
deferring amounts into the Plan during the calendar year of such transfer only
with respect to amounts which qualify as Salary.



K.  
Performance-Based Compensation:  An Incentive Award that (a) is based on
services performed over a period of at least 12 months and (b) constitutes
performance-based compensation as defined in Treasury Regulations issued under
Code Section 409A.



L.  
Plan:  The Ameren Deferred Compensation Plan, as revised and restated.



M.  
Plan Year:  The 12-month period commencing January 1 and ending on December 31.



N.  
Retirement:  Termination of employment after attainment of at least age 55.



O.  
Salary:  The annual base pay of a Participant, exclusive of any income from
commissions, benefits, allowances, and/or other incentive plans paid by Ameren.



P.  
Specified Employee:  A key employee (as defined in Code Section 416(i) without
regard to Code Section 416(i)(5)) determined in accordance with the meaning of
such term under Code Section 409A and the regulations promulgated thereunder and
the resolutions of the Board of Directors of Ameren Corporation governing such
determination.



3.  
ELIGIBILITY



 
Any employee of Ameren who is designated and treated by Ameren as a member of
the Ameren Leadership Team shall be eligible to participate in the Plan, unless
the Human Resources Committee of Ameren Corporation Board of Directors
designates such person as ineligible for the Plan.  Any individual who is
eligible to participate in the Plan may become a Participant by commencing a
Deferral Commitment.


 
Page 2

--------------------------------------------------------------------------------




4.  
COMMENCING A DEFERRAL COMMITMENT



A.
Maximum Deferrals:



 
A Participant may commence a Deferral Commitment by making an election to defer
a percentage of Salary, in 1% increments, up to a maximum of 50 percent. The
amount of Salary deferred may not reduce the amount of the Participant’s
non-deferred Salary for the year of deferral below the maximum level of “Federal
Insurance Contributions Act taxable wages” (i.e., the FICA taxable wage
base).  Upon application to the Company by a Participant, the Company may, in
its discretion, permit a Participant to defer Salary in excess of 50 percent or
waive the FICA taxable wage base limitation.  A Participant may defer receiving
some or all of an Incentive Award granted to such Participant, as described
above, by electing to defer receiving either a percentage of an Incentive Award
otherwise payable to him or by electing to defer all of an Incentive Award
greater than a set dollar amount.



B.
Irrevocability of Deferral Commitment:



 
During a Plan Year, a Deferral Commitment shall be irrevocable, and the deferral
percentage or amount elected by the Participant thereunder shall not be
increased or decreased.



C.
Term of Deferral Commitment:



 
The term of a normal Deferral Commitment shall be the Plan Year.



D.
Crediting of Deferred Amounts:



 
The Participant’s Deferred Amounts shall be credited to his Deferral Account by
no later than the end of the month in which such amounts would, but for such
deferral, be payable to the Participant.



5.  
TERMS OF DEFERRAL ELECTION



 
A Participant’s written election to defer Salary for a Plan Year shall indicate
the percentage or amount of Salary and/or Incentive Award which the Participant
is electing to defer under the Plan and the method of distribution of such
amounts, as permitted under Section 8.  Such election shall be made in
accordance with procedures established by the Company by no later than the last
date specified for such election, which shall not be later than (a) in the case
of an election to defer Salary or an Incentive Award that is not
Performance-Based Compensation, the December 31 preceding the first day of the
Plan Year for which the Salary or Incentive Award is earned or (b) in the case
of an election to defer an Incentive Award which is Performance-Based
Compensation, a date (as determined by the Company) no later than the date that
is six months before the end of the performance period, provided that, (1) the
Participant continuously performs services from the date the performance
criteria are established through the date the Participant makes his or her
election and (2) the Incentive Award is not substantially certain to be paid and
is not readily ascertainable as of such date.  In the case of a Participant who
first becomes eligible to participate in this Plan

 
 
Page 3

--------------------------------------------------------------------------------


 
during a Plan Year, an election to defer Salary and/or an Incentive Award may be
made within 30 days after the date the employee first becomes eligible to
participate in the Plan, provided that the employee has not previously become
eligible to participate in any other nonqualified account balance plan
maintained by Ameren (as defined in Treasury Regulation Section
1.409A-1(c)(2)(i)(A)), with respect to Salary and Incentive Awards paid for
services to be performed subsequent to the election, which shall be irrevocable
during such initial year of participation. With respect to an Incentive Award,
such initial election shall apply only to the portion of such compensation equal
to the total amount of compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period. However, an
election with respect to an Incentive Award may apply to the entire Incentive
Award, if elected by the Participant, and/or be made at a later date if
otherwise permitted under Section 5(b).
 
6.  
PARTICIPANT DEFERRAL ACCOUNT



 
There shall be established a Deferral Account in the name of each Participant
who elects to defer Salary and/or an Incentive Award by commencing a Deferral
Commitment under the provisions of the Plan. A separate Deferral Account will be
maintained for each Deferral Commitment commenced by each Participant with
respect to Salary and Incentive Awards related to that Deferral Commitment.  The
Deferral Account shall reflect the value of the Participant’s Deferred Amounts
plus Interest credited thereon with respect to the specific Deferral
Commitment.  The records for each Deferral Account maintained for the
Participant shall be available for inspection by the Participant at reasonable
times, and the Company shall make available to the Participant a statement
indicating the aggregate amount credited to each of the Participant’s Deferral
Accounts and the value of each such Deferral Account.



7.  
INTEREST ON DEFERRED AMOUNTS



 
Interest calculated at the rate or rates, as hereinafter described, shall accrue
from the date Salary and/or Incentive Awards deferrals are credited to the
Participant’s Deferral Account and shall be compounded annually and credited to
the Participant’s Deferral Account as of the last business day of each Plan Year
(or as of such other dates as determined by the Company) for which the
Participant has a Deferral Account balance. While the Participant is employed by
Ameren, the Participant’s Deferral Account balance shall earn Interest at the
“Plan Interest Rate.”  After retirement, termination of employment (in the case
of a Specified Employee subject to a 6-month delay described in Section 9.C) or
following the death of the Participant, the Participant’s Deferral Account
balance shall earn interest at the “Base Interest Rate.”



 
The “Plan Interest Rate” for any Plan Year shall be 150 percent of the average
Mergent’s Seasoned AAA Corporate Bond Yield Index (“Mergent’s Index”, formerly
called “Moody’s Index”) for the previous calendar year.  Interest rates are
calculated annually as of the first day of the Plan Year.



 
The “Base Interest Rate” for any Plan Year shall be equal to the average
Mergent’s Index for the previous calendar year.

 
 
Page 4

--------------------------------------------------------------------------------



 
8.  
DISTRIBUTION AT RETIREMENT



At the time that a Participant makes an election to defer Salary and/or
Incentive Awards under the Plan, he shall select a method for the distribution
of the balance of that Deferral Account.  Upon Retirement, the balance of each
of the Participant’s Deferral Account(s) shall be distributed to the Participant
according to the pay-out method selected by the Participant; provided that, any
Deferral Account which is subject to a scheduled payment option pursuant to
Section 10 as of the year in which the Participant retires or a year following
the year in which a Participant retires shall be paid under Alternative 1.  A
Participant may elect to receive his account distribution as a lump sum or in
substantially equal installments over a set period up to 15 years.  Under either
payment method, a Participant can elect to commence distribution at the time of
Retirement or defer such payment(s) until March 1 of the calendar year following
Retirement. (For example, a Participant whose Retirement is effective June 1,
2007, may defer payment from his Deferral Account(s) until March 1,
2008.)  Notwithstanding a Participant’s election, payment of benefits shall not
be made or commence under this Section 8 prior to the date which is 6 months
after the date of a Participant’s Retirement in the case of a Participant who is
determined to be a Specified Employee at the time of his Retirement.  During
such 6-month delay, a Participant’s Deferral Account will be credited with
interest at the Base Interest Rate.  Any payments that would have been paid
during such 6-month period shall be paid in a lump sum to the Participant as of
the day after the last day of such 6-month period, and all other payments
following such 6-month period shall be paid in accordance with the terms of the
Plan and the Participant’s election.


 
A.
Distribution Alternatives:



1.     
The balance of the Participant’s Deferral Account to be distributed in a single
lump sum, payable the first day of the first month following the month in which
Retirement occurs.



2.     
The balance of the Participant’s Deferral Account to be distributed in a single
lump sum, payable on March 1 of the calendar year following Retirement.



3.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 5 years commencing at
Retirement.



4.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 5 years commencing on March 1
of the calendar year following Retirement.



5.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 10 years commencing at
Retirement.

 

 
Page 5

--------------------------------------------------------------------------------


 
6.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 10 years commencing on March 1
of the calendar year following Retirement.



7.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 15 years commencing at
Retirement.



8.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 15 years commencing on March 1
of the calendar year following Retirement.



 
Installment payments (Alternatives 3 through 8) shall be paid annually, unless
the Participant elects, at the time Alternatives 3 through 8, as applicable, are
elected, to receive them on a monthly basis.  The distribution options available
in circumstances where the Participant dies, either before or after Retirement,
or is placed on disability status prior to Retirement are described in Sections
10 and 11.  The deferral of payments to the calendar year following Retirement
(Alternatives 2, 4, 6 and 8) is not permitted in cases of death or long-term
disability.

 
B.
Subsequent Election Changes:

 
 
In accordance with the procedures established by the Company, a Participant may
elect to change his method of distribution with respect to Deferral Commitments
related to years prior to 2009, with respect to amounts not otherwise payable in
2008, if such an election is made no later than December 31, 2008.



 
On and after January 1, 2009, a Participant may elect to change his method of
distribution with respect to one or more Deferral Accounts in accordance with
rules established by the Company.  If a Participant makes such election, then
(a) such election shall not take effect until at least 12 months after the date
on which such election is made, and submitted to the Company; (b) the first
payment with respect to which such election is made shall be deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made; (c) any election related to a payment that was otherwise to be made
at a specified time may not be made less than 12 months prior to the date of the
first scheduled payment; and (d) with respect to a change in payment form, such
change may not impermissibly accelerate the time or schedule of any payment
under the Plan, except as provided in regulations promulgated by the Secretary
of Treasury.



 
A change in the method of distribution must be made in accordance with the rules
and procedures established by the Company.



9.  
TERMINATION OF EMPLOYMENT PRIOR TO BECOMING ELIGIBLE FOR RETIREMENT



A.  
General:



 
Except as described in Paragraph B, if a Participant terminates employment after
completing one or more Deferral Commitments but prior to becoming eligible for

 


Page 6

--------------------------------------------------------------------------------


 
Retirement, the balance of the Participant’s corresponding Deferral Account(s),
including any Deferral Accounts subject to a scheduled payment option under
Section 10, shall be distributed in a single sum to the Participant no later
than 30 days after the date the Participant terminates employment. The
Participant shall not have a right to designate the taxable year of the payment.
 
B.  
Change of Control:



 
In the event that a Participant terminates employment from Ameren after
completing one or more Deferral Commitments but prior to becoming eligible for
Retirement and after the occurrence of a Change of Control, the balance of the
Participant’s Deferral Account(s), including Interest calculated at the Plan
Interest Rate, shall be distributed in a single sum to the Participant no later
than 30 days after the date the Participant terminates employment.  For purposes
of this Paragraph, Change of Control shall have the same meaning that it has in
the Amended and Restated Ameren Corporation Change of Control Severance
Plan.  The participant shall not have the right to designate the taxable year of
the payment.



 
C.
Specified Employee Restriction:



 
Notwithstanding the above, payment of benefits shall not be made under this
Section 9 prior to the date which is 6 months after the date of a Participant’s
termination of employment in the case of a Participant who is determined to be a
Specified Employee at the time of his termination of employment.  In such case,
the lump sum amount determined under Section 9.A or 9.B, as appropriate, shall
be paid to the Participant as of the day after the last day of such 6-month
period.



 
D.
Termination of Employment:



 
For purposes of Sections 2N, 8 and 9, a Participant shall be deemed to have
terminated employment if Ameren and the Participant reasonably anticipate a
permanent reduction in his or her level of bona fide services to a level less
than 50% of the average level of bona fide services provided by the Participant
in the immediately preceding 36-month period.  Notwithstanding the preceding
sentence, no termination of employment shall occur (1) while the  Participant is
on military leave, sick leave, or other bona fide leave-of-absence which does
not exceed six months or such longer period during which the Participant retains
a right to reemployment with Ameren pursuant to law or by contract; or (2) while
the Participant is on a leave-of-absence due to a medically determinable
physical or mental impairment that can be expected to last for a continuous
period of six months or more and results in the Participant being unable to
perform services for Ameren in his or her position or a substantially similar
position and that does not exceed 29 months.  A leave of absence will be a bona
fide leave-of-absence only if there is a reasonable expectation that the
Participant will return to perform services for Ameren.

 
 
Page 7

--------------------------------------------------------------------------------


 
 
10.  
SCHEDULE PAYMENT OPTION



 
At the time a Participant makes an election to defer Salary and/or Incentive
Awards under the Plan, he or she may elect for the distribution of the balance
of that Deferral Account to be made in a specified year; provided such year is
at least three years after the year to which the deferral
relates.  Distributions pursuant to this scheduled payment option shall be paid
in a lump sum no later than the December 31st of the specified year.



11.  
TOTAL DISABILITY OF PARTICIPANT



 
In the event that it is determined by a duly licensed physician selected by the
Company that, because of ill health, accident or other disability, a Participant
is no longer able, properly and satisfactorily, to perform his regular duties
and responsibilities, and therefore, such Participant has been placed on long
term disability ("LTD"), the Company shall commence distribution of the
Participant’s Deferral Account(s) in accordance with the distribution method
selected by the Participant, but only if the Participant is disabled within the
meaning of Code Section 409A(a)(2)(C). Where a Participant had elected a
deferral option (Section 8, Alternatives 2, 4, 6 and 8), payments will be made
in the same form as elected (i.e., lump sum or installment) but will commence no
later than 30 days after the Participant’s LTD effective date, to the extent a
distribution is permitted under the previous sentence.  The Participant shall
not have a right to designate the taxable year of the payment.  Under this
provision, a Participant on LTD status may receive a distribution from his
Deferral Account(s) prior to attaining age 55.



12.  
DEATH OF PARTICIPANT



A.  
Prior to Retirement:



 
In the event of the Participant’s death after attaining at least age 55, the
Company shall commence distribution of the Participant’s Deferral Account(s) to
the Participant’s designated beneficiary(ies) according to the method(s)
selected by the Participant pursuant to Section 8.  If a Participant dies prior
to attaining age 55 and prior to receiving benefits under the Plan, the Company
shall commence distribution to the Participant’s designated beneficiary(ies) in
a lump sum.  Even if the Participant had chosen a deferral option (Section 8,
Alternatives 2, 4, 6 and 8), payment will commence as soon as administratively
feasible but no later than 30 days after the month in which the Participant’s
death occurs.  Neither the Participant nor a beneficiary shall have a right to
designate the taxable year of the payment.



B.  
After Retirement:



 
In the event a Participant dies after his Retirement but prior to receiving
benefits under the Plan, the Company shall commence distribution of the
Participant’s Deferral Account(s) to the Participant’s designated
beneficiary(ies).  Such payments will be made in the same form as elected (i.e.,
lump sum or installment) but will commence as soon as administratively feasible,
but no later than 30 days after the month in which the Participant’s death
occurs.  Neither the Participant nor a beneficiary shall have a right to
designate the taxable year of the payment.  Where a Participant who is receiving
benefits dies, the Company shall

 
 
Page 8

--------------------------------------------------------------------------------


 
continue to make distributions to the Participant’s designated beneficiary(ies)
in accordance with the method selected by the Participant.
 
13.  
HARDSHIP DISTRIBUTION



 
In the event that a Participant (or in the case of the Participant’s death, his
beneficiary) suffers a Financial Hardship, the Company may, if it deems
advisable in its sole and absolute discretion, distribute on behalf of the
Participant, his beneficiary or his legal representative, any portion of the
Participant’s Deferral Account(s), but in no event more than the amount
reasonably necessary to relieve the Financial Hardship upon which the request is
based, plus the federal and state taxes due on the withdrawal, as determined by
the Company.  Any such hardship distribution shall be made at such times as the
Company shall determine, and the Participant’s Deferral Account(s) shall be
reduced by the amount so distributed and/or utilized.  Financial Hardship means
a severe financial hardship to a Participant resulting from an illness or
accident of the Participant, his or her spouse or a dependent (as defined in
Code Section 152(a)) of the Participant, loss of the Participant's property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.



 
Notwithstanding any other provision of this Plan, if a Participant receives a
safe harbor hardship distribution under any tax-qualified employee retirement
plan maintained by his or her employer, all deferral elections of the
Participant under the Plan shall be suspended for a period of at least 6 months,
and the Participant shall not be eligible to resume deferrals hereunder until
the Plan Year beginning after expiration of such 6-month period.



14.  
DESIGNATION OF BENEFICIARY



 
The Participant shall designate in writing, on a form approved by the Company,
one or more primary and/or secondary beneficiaries who shall receive
distributions otherwise payable to the Participant or as otherwise authorized by
the Plan, and such beneficiary designation shall be controlling with respect to
all Deferral Accounts such Participant may have pursuant to the provisions of
the Plan.  The Participant’s spouse, if any, must consent in writing to the
designation of a primary beneficiary(ies) other than such spouse as the sole
primary beneficiary.  Subject to the requirement of the preceding sentence, the
Participant shall have the right, at any time and for any reason, to submit a
revised designation of beneficiary.  Such revised designation of beneficiary
shall become effective provided it is delivered to the Company prior to the
death of such Participant, and it shall supersede all prior designations of
beneficiary submitted by the Participant.  A beneficiary may be a natural person
or an entity (such as a trust or a charitable organization).



 
If no designation of beneficiary has been received by the Company from the
Participant prior to his death, or if the beneficiary(ies) designated by the
Participant has not survived the Participant or cannot otherwise be located by
the Company within a reasonable period of time, distributions shall be made to
the person or persons in the first of the following classes of successive
preference:



1.  
The Participant’s surviving spouse.

 
 
Page 9

--------------------------------------------------------------------------------



 
2.  
The Participant’s surviving children, equally.



3.  
The Participant’s surviving parents, equally.



4.  
The Participant’s surviving brothers and sisters, equally.



5.  
The Participant’s personal representative(s), executor(s) or administrator(s).



15.  
PAYMENTS TO MINORS OR INCOMPETENTS



 
Whenever, in the Company’s opinion, a person entitled to receive any payment
under the Plan is a minor, is under a legal or other disability or is so
incapacitated as to be unable to manage his financial affairs, a distribution
may be made to such person or to his legal representative or to a relative or
friend of such person for his benefit, or for the benefit of such person in
whatever manner the Company considers advisable.  Any payment of a benefit in
accordance with the provisions of this Section shall be a complete discharge of
any liability for the making of such payment under the provisions of the Plan.



16.  
ADMINISTRATION



 
Except as specified otherwise in the Plan, the Company shall have full power and
discretion to administer, construe and interpret the Plan.  Any authorized
action or decision under the provisions of the Plan undertaken by the Company
arising out of, or in connection with the administration, construction,
interpretation or effect of the Plan, or recommendations in accordance
therewith, or any rules and regulations adopted by the Company shall be
conclusive and binding on all Participants and their beneficiaries and all other
persons whosoever.



17.  
MISCELLANEOUS



A.  
No Trust Created:  The arrangements hereunder are unfunded for tax purposes and
for the purposes of ERISA, Title I. Nothing contained in the Plan, and no action
taken pursuant to its provisions shall create, or be construed to create, a
trust, escrow of any kind, or a fiduciary relationship between Ameren and the
Participant, his designated beneficiary(ies), other beneficiaries of the
Participant or any other person.



B.  
Unsecured General Creditor Status:  Distributions to the Participant or his
designated beneficiary(ies) or any other beneficiary(ies) hereunder shall be
made from assets which prior to distribution shall continue, for all purposes,
to be a part of the general corporate assets and no person (including
Participants) shall have any interest in such assets of Ameren, including
without limitation the proceeds of life or other insurance policies, by virtue
of the provisions of the Plan.  To the extent that any person, including the
Participant, acquires a right to receive distributions under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of Ameren  and the obligation to pay constitutes a mere promise of
Ameren to make payments in the future.

 
 
Page 10

--------------------------------------------------------------------------------



 
C.  
Recovery of Costs:  In the event that the Company purchases an insurance policy
or policies insuring the life of a Participant or any other property to allow
Ameren to recover the costs of providing deferred compensation in whole or in
part, hereunder, neither the Participant, his beneficiary(ies) nor any other
person or persons shall have any rights therein whatsoever. Ameren shall be the
sole owners and beneficiaries of any such insurance policy and shall possess and
may exercise all incidents of ownership therein.



D.  
Protective Provisions:  A Participant shall cooperate with the Company by
providing all information requested including a medical history.  In connection
therewith, the Company reserves the right to require that the Participant submit
to a physical examination if such examination is deemed to be necessary or
appropriate.  The costs of all such physical examinations will be paid by the
Company.  If the Participant refuses to cooperate with the Company, the Company
shall have no further obligation to the Participant under the provisions of the
Plan. If the Participant makes any material misstatement of information or
non-disclosure of medical history, then no benefits shall be payable to the
Participant or his beneficiary(ies) over and above actual Salary deferrals.



E.  
No Contract of Employment:  Nothing contained herein shall be construed to be a
contract of employment for any term of years, nor a conferring upon the
Participant the right to continue to be employed in his present capacity, or in
any capacity.  It is expressly understood that the Plan relates to the payment
of deferred compensation for the Participant’s services normally distributable
after termination of his employment, and the Plan is not in any way intended to
be an employment contract.



F.  
Spendthrift Provisions:  Neither the Participant, his beneficiary(ies), nor any
other person or persons shall have any power or right to sell, alienate, attach,
garnish, transfer, assign, anticipate, pledge or otherwise encumber any part or
all of a Deferral Account maintained or distributable hereunder. No amounts
hereunder shall be subject to seizure by any creditor of the Participant or a
beneficiary, beneficiary(ies) or any other person or persons by a proceeding at
law or in equity, nor shall such amounts be transferable by operation of law in
the event of divorce, legal separation, bankruptcy, insolvency or death of the
Participant, his beneficiary(ies), or any other person or persons.  Any such
attempted assignment or transfer shall be null and void.



G.  
Withholding Taxes:  To the extent required by the law in effect at the time that
deferrals are made hereunder, the Company shall withhold from non-deferred
compensation the payroll taxes required to be withheld by the federal or any
state or local government.



H.  
Suspension, Termination and Amendment:  The Board of Directors of Ameren
Corporation shall have the power to suspend or terminate the Plan in whole or in
part at any time, and from time-to-time to extend, modify, amend or revise the
Plan in such respects as the Board of Directors by resolution may deem
advisable, provided that (1) no such extension, modification, amendment or
revision shall deprive a Participant, or any beneficiary(ies) thereof, of any
part or all of the

 


 
Page 11

--------------------------------------------------------------------------------

 
 
Participant’s Deferral Account and (2) no attempt to terminate the Plan shall be
effective unless such termination complies with the restrictions and
requirements applicable under Code Section 409A and the regulations promulgated
thereunder in effect at the time of such termination.
 
I.  
Conflicts:  Any conflict in the language or terms or interpretation of the
language or terms of the Plan between this Plan document and any other document
which purports to describe the rights, benefits, duties or obligations of any
Participant, Ameren or any other person or entity shall be resolved in favor of
this Plan document.



J.  
Validity:  In the event any provision of the Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.



K.  
Captions:  The captions of the articles and sections of the Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.



L.  
Gender and Plurals:  Wherever used in the Plan, words in the masculine gender
shall include masculine or feminine gender, and, unless the context otherwise
requires, words in the singular shall include the plural, and words in the
plural shall include the singular.



M.  
Notice:  Any election, beneficiary designation, notice, consent or demand
required or permitted to be given under the provisions of the Plan shall be in
writing and shall be signed by the Participant.  If such election, beneficiary
designation, notice, consent or demand is mailed by a Participant, it shall be
sent by United States Certified Mail, postage prepaid, and addressed to the
chief human resources officer, Ameren Services Company, P. O. Box 66149,
St. Louis, Missouri 63166-6149. The date of such mailing shall be deemed to be
the date of such notice, consent or demand.



N.  
Governing Law:  The Plan, and the rights of the parties hereunder, shall be
governed by and construed in accordance with the laws of the State of Missouri.



O.  
Disputes:  A Participant who believes that he is being denied a benefit to which
he is entitled (hereinafter referred to as “Claimant”), or his representative,
may file a written request for such benefit with the Plan Administrator of the
Plan setting forth his claim.  The request must be addressed to:  Ameren
Services Company, Employee Benefits Department, P.O. Box 66149, MC 533, St.
Louis, Missouri 63166-6149, Attention: Plan Administrator, Deferred Compensation
Plan.



Upon receipt of a claim, the Company shall advise the Claimant that a reply will
be forthcoming within ninety (90) days and shall in fact deliver such reply
within such period.  However, the Company may extend the reply period for an
additional ninety (90) days for reasonable cause.  If the claim is denied in
whole or in part, the
 
 
Page 12

--------------------------------------------------------------------------------


 
Company will adopt a written opinion using language calculated to be understood
by the Claimant setting forth:
 
1.
the specific reason or reasons for denials.

2.
specific references to pertinent Plan provisions on which the denial is based.

3.
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is necessary.

4.
appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, including a statement of the Claimant's right to
bring a civil action forllowing an adverse benefit determination on review, and
5.
the time limits for requesting a review and for the actual review. 


Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Company review its
determination.  The Claimant or his duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which shall be considered in the review under this subsection without
regard to whether such information was submitted or considered in the initial
benefit determination.  The Claimant or his duly authorized representative shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his claim.  If the
Claimant does not request a review of the Company’s determination within such
60-day period, he shall be barred and estopped from challenging its
determination.


Within sixty (60) days after the Company’s receipt of a request for review, it
will review its prior determination.  After considering all materials presented
by the Claimant, the Company will render a written opinion setting forth the
specific reasons for his decision and containing specific references to the
pertinent Plan provisions on which his decision is based.  If special
circumstances require that the 60-day period be extended, the Company will so
notify the Claimant and will render the decision as soon as possible but not
later than one hundred twenty (120) days after receipt of the request for
review.  If the Company makes an adverse benefit determination on review, the
Company will render a written opinion using language calculated to be understood
by the Claimant setting forth:
 
1.
the specific reason or reasons for denial,
2.
specific references to pertinent Plan provisions on which the denial is based,
3.
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his claim, and
4.
a statement of the Claimant’s right to bring a civil action following an adverse
benefit determination on review.

 
Page 13

--------------------------------------------------------------------------------



 
P.  
Interpretation of Plan:  All provisions of this Plan shall be interpreted in a
manner so as to be consistent with Section 409A of the Code and the regulations
issued thereunder.

 
IN WITNESS WHEREOF, the foregoing restatement  was adopted on the 13th day of
June, 2008.
 


AMEREN CORPORATION






By:       /s/ Donna K. Martin                                                   
                                                                           
Title:  Senior Vice President and Chief Human Resources
       Officer (Ameren Services Company)



Page 14
 